     Case 2:20-cv-00274-ECM-WC Document 18 Filed 07/13/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

JAMES R. NEKVASIL, JR.,                     )
Reg. No. 04317-027,                         )
                                            )
      Plaintiff,                            )
                                            )
      v.                                    )      Civil Action No.
                                            )      2:20cv274-ECM
                                            )
FEDERAL BUREAU OF PRISONS,                  )
                                            )
      Defendant.                            )

                                     ORDER

      Plaintiff James R. Nekvasil, Jr., a federal inmate at Montgomery Federal

Prison Camp (“Montgomery FPC”), filed this civil rights action under Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971), challenging the constitutionality of

actions taken by Federal Bureau of Prisons personnel in implementing the directives

set forth by the Attorney General of the United States regarding how to evaluate

inmates for possible release under the Coronavirus Aid, Relief, and Economic

Security Act of 2020 (“CARES Act”). Mr. Nekvasil names the Federal Bureau of

Prisons (“BOP”) as Defendant; however, as a federal agency, the BOP is not a proper

defendant in this action. Scaff–Martinez v. Federal Bureau of Prisons, 160 F. App’x

955 (11th Cir. 2005). The proper defendants in a Bivens action are the federal
      Case 2:20-cv-00274-ECM-WC Document 18 Filed 07/13/20 Page 2 of 3




officers who allegedly violated the plaintiff’s constitutional rights, not the federal

agency that employs the officers. Id.

      In light of the foregoing, it is

      ORDERED that on or before July 27, 2020, Mr. Nekvasil shall file an

amended complaint that (1) names as defendants those individuals he contends are

personally responsible for the alleged violations of his constitutional rights, and (2)

specifically describes how each defendant listed in the amended complaint acted in

a manner that deprived him of his constitutional rights.

      Mr. Nekvasil is advised that in filing his amended complaint he should present

a short and plain statement of the claim showing why he is entitled to relief which

“give[s] the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

quotations omitted); Rule 8(a)(2), Federal Rules of Civil Procedure. “[A] plaintiff’s

obligation to provide the ‘grounds of his entitle[ment] to relief’ requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do. . . .” Id. Mr. Nekvasil is further advised that this case will proceed only

against the defendants named and claims presented in the amended complaint. The

amended complaint will therefore supersede the original complaint.

      To aid Mr. Nekvasil in filing a response to this order, the Clerk is DIRECTED

to provide him with a copy of the form used by prisoners to file complaints and Mr.



                                           2
      Case 2:20-cv-00274-ECM-WC Document 18 Filed 07/13/20 Page 3 of 3




Nekvasil shall utilize this form in filing his amended complaint. Mr. Nekvasil is

cautioned that if he fails to comply with the directives of this order, the Magistrate

Judge will recommend that this case be dismissed for such failure and without

further notice.

      DONE this 13th day of July, 2020.



                    /s/ Wallace Capel, Jr.
                   WALLACE CAPEL, JR.
                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                          3
